—Judgment, Supreme Court, New York County (Carol Huff, J.), entered May 16, 1997, in favor of plaintiff landlords and against defendant tenants in the amount of $911,419.83, inclusive of interest, costs and disbursements, and bringing up for review a prior order, same court and Justice, entered April 22, 1997, which, insofar as appealed from as limited by defendants’ brief, granted plaintiffs’ motion to confirm an appraisal fixing the rent for the renewal term of the leased premises at an annual net base rent of $1,152,000, and denied defendants’ cross motion to vacate such appraisal and for appointment of a new neutral appraiser, unanimously affirmed, without costs. The appeal from the order is unanimously dismissed as superseded by the appeal from the judgment, without costs.
Appraisers have broad discretion as to their methods and sources of information (Perlbinder v Jakubovitz, 239 AD2d 294), and may determine “which of the myriad factors are relevant to a particular valuation and how such factors impact the valuation of the parcel of land * * * without interference or direction from the court”, absent an agreement expressly identifying such factors (New York Overnight Partners v Gordon, 88 NY2d 716, 721 [citation omitted]). Defendants have failed to demonstrate that the methods and factors considered *15by the appraisers in this case fell outside the parameters of the appraisal as defined by the lease, and their disagreement with respect to the factors and various methods employed does not provide a basis for judicial review (see, Rice v Ritz Assocs., 88 AD2d 513, affd 58 NY2d 923; 201-203 Lexington Ave. Corp. v 205/215 Lexington Ltd. Partnership, 224 AD2d 183, lv denied 88 NY2d 813). There is also no merit to defendants’ contention that the written determination of the appraisers was insufficiently detailed (see, Perlbinder v Jakubovitz, supra). Concur—Rosenberger, J. P., Ellerin, Nardelli, Williams and Andrias, JJ.